  Case: 2:20-cv-04105-EAS-KAJ Doc #: 4 Filed: 09/02/20 Page: 1 of 1 PAGEID #: 97




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

SECUNDA WILLIAMS-STARR,

              Plaintiff,                        Case No. 2:20-cv-4105
       v.                                       JUDGE EDMUND A. SARGUS, JR.
                                                Magistrate Judge Kimberly A. Jolson

TWIN VALLEY BEHAVIORAL
HEALTHCARE HOSPITAL,

              Defendant.


                                           ORDER

       This matter is before the Court for consideration of a Report and Recommendation issued

by the Magistrate Judge on August 12, 2020. (ECF No. 3). The time for filing objections has

passed, and no objections have been filed to the Report and Recommendation. Therefore, the Court

ADOPTS the Report and Recommendation.            For the reasons set forth in the Report and

Recommendation, Plaintiff’s Motion for Leave to Proceed In Forma Pauperis is GRANTED

(ECF No. 1). Furthermore, in accordance with the Report and Recommendation, this action is

DISMISSED without prejudice in its entirety.



       IT IS SO ORDERED.




9/2/2020                                    s/Edmund A. Sargus, Jr.
DATE                                        EDMUND A. SARGUS, JR.
                                            UNITED STATES DISTRICT JUDGE
